Case 18-04704      Doc 63     Filed 12/17/18 Entered 12/17/18 11:18:29             Desc Main
                                Document     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION




 In re: GERVAISE S GUYTON                      )            18 B 04704
                                               )
                                               )
                  Debtor(s)                    )           Judge Janet S Baer



                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE



  GerVaise S Guyton                                     David S Siegel & Assoc.
  1110 N Farnsworth Ave, #105                           790 Chaddick Drive
  Aurora, IL 60505                                      Wheeling, IL 60090




       Please take notice that on January 4, 2019, at 10:00 AM, a representative of this
 office shall appear before the Honorable Janet S Baer or any other Bankruptcy Judge
 who may preside in his place and stead, at the Kane County Courthouse, 100 S Third
 Street, Room 240, Geneva, Illinois and present this motion.
       I certify that this office caused a copy of this notice to be delivered to the above
 listed debtor by depositing it in the U.S. Mail on December 17, 2018.


                                                    /s/ Carolyn A Suzzi
                                             For Glenn Stearns, Trustee
 ______________________________________________________________________

                   MOTION TO DISMISS WITH A BAR FOR 180 DAYS

       Now Comes Glenn Stearns, Chapter 13 Trustee, requesting dismissal of the above
 case with a 180 Day Bar to Refiling pursuant to 11 U.S.C. Sections1307(c) and 349(a)
 and in support thereof, states the following:
 
         1. On February 21, 2018, the debtor filed a petition under Chapter 13.
         2. On March 23, 2018, an order was entered granting the Motion to Impose the
            Automatic Stay; debtor was unable to go on Payroll control since she is self
            employed.
         3. The debtor’s plan was confirmed on September 7, 2018.
         4. The debtor has not made a plan payment since the case was confirmed.
Case 18-04704       Doc 63    Filed 12/17/18 Entered 12/17/18 11:18:29            Desc Main
                                Document     Page 2 of 2

        5.   The debtor is in default $4,500.00 which is three months plan payments.
        6.   The debtor’s last payment was $2,075.00 received on September 13, 2018.
        7.   This is the debtor’s 3rd Chapter 13 bankruptcy case filed in the last 3 years.
        8.   The Debtor’s filing history follows:

              16B38570          12/07/2016         Dismissed 2/23/17 W/O Conf for
                                                   default, no amendments, provide
                                                   Current Market Analysis and proof of
                                                   income
              17B09335          03/24/2017         Dismissed 12/1/17 W/O Conf for default
              18B04704          02/21/2018         Current Case

        9. The Debtor has engaged in a pattern of serial filing for the sole purpose of
            delaying, hindering and defrauding her creditors.
        10. The conduct of the Debtor constitutes a pattern of abuse which warrants
            dismissal with a bar to refiling.
        11. The Debtor’s filing her third case in less than 2 years demonstrates that the
            Debtor has filed this case in bad faith.
        12. Section 349(a) allows a bankruptcy court to bar future filings if cause exists to
            do so. In re Standfield, 152 B.R. 528 (Bankr. N.D. Ill 1993),       In re
            Herrera, 194 B.R. 178 (Bankr. N.D. Ill 1996).
        13. Section 105(a) permits a bankruptcy court to enter any Order necessary to
            carry out the provisions of the code or to prevent an abuse of the process,
            including dismissal of a cae with a bar on refiling exceeding 180 days. In re
            McKissie, 103 B.R. 189 (Bankr. N.D. Ill 1989). In re Gros, Jr, 173 B.R. 774
            (Bankr. M.D. Fla. 1994). In re Stathatos, 163 B.R. 83 (N.D. Tex. 1993). In re
            Doss, 133 B.R. 108 (Bankr. N.D. Ohio 1991).

        WHEREFORE, the Trustee prays that this case be dismissed for cause pursuant to
 Section 1307(c) and the Debtor barred from filing any other bankruptcy case for 180
 days pursuant to Sections 105(a), 109(g) and 349(a), and for such other and further
 relief as this court deems proper.


                                               Respectfully Submitted;
                                               Glenn Stearns, Trustee


                                               /s/ Carolyn A Suzzi________
                                               By: Carolyn A Suzzi


 Glenn Stearns, Chapter 13 Trustee
 801 Warrenville Rd #650
 Lisle, IL 60532-4350
 (630) 981-3888
